             Case 1:20-cv-01285 Document 1 Filed 12/11/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                  Civ. No. ________________

$2,000.00 IN UNITED STATES CURRENCY,

       AND

8 FIREARMS AND AMMUNITION ,

               Defendants-in-rem.


                  VERIFIED COMPLAINT FOR FORFEITURE IN REM

       Plaintiff, United States of America, brings this complaint in accordance with Supplemental

Rule G(2) of the Supplemental Rules for Certain Admiralty or Maritime Claims and Asset

Forfeiture Actions, and alleges as follows:

                                    NATURE OF THE ACTION

       1.      This is a civil action to forfeit and condemn to the use and benefit of the United

States of America property involved in violations of the Controlled Substances Act and 18 U.S.C.

§§ 922(g) and (n) that is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6) and 18 U.S.C. §

924(d)(1).

                                      DEFENDANTS-IN-REM

       2.      The defendants-in-rem consist of the following:

                   i. Two thousand dollars ($2,000.00) in United States Currency (hereafter
                      referred to as “Defendant Currency”),

                  ii. Eight firearms and ammunition as follows:
                      1) Marlin Model 60 Rifle, SN:96403933,
                      2) FNH Model FNS-9 Pistol With Magazine, SN:511MX53196,
                      3) Marlin Model 60 Rifle, SN:11210732,
              Case 1:20-cv-01285 Document 1 Filed 12/11/20 Page 2 of 8




                        4) Winchester Model 94 Rifle, SN:4654402,
                        5) FN Model Herstal Pistol, SN:386342160,
                        6) Winchester Model 1200 Shotgun, SN:L1110263,
                        7) Harrington and Richardson Model Pardner Shotgun, SN:A98249,
                        8) Remington Model 742 Rifle, SN:A70391,
                        9) One .30-06 Caliber Magazine,
                        10) One 9mm Magazine,
                        11) One 9mm Magazine,
                        12) One 5.7x28mm Magazine,
                        13) Two 5.7x28mm Magazines,
                        14) 192 Rounds of 9mm Ammunition,
                        15) 47 12-Gauge Shotgun Shells,
                        16) 39 .410-Gauge Shotgun Shells,
                        17) 1,253 Rounds of .22 Caliber Ammunition,
                        18) 95 Rounds of 5.7x28mm Ammunition,
                        19) 4 Rounds of .30-06 Caliber Ammunition, and
                        20) 21 Rounds of .30-30 Caliber Ammunition
                        (hereafter referred to as “Defendant Firearms and Ammunition”).

Defendant Currency and Defendant Firearms and Ammunition collectively shall be referred to as

“Defendant Property” hereafter.


        3.      Defendant Property was seized by the Federal Bureau of Investigation on July 1,

2020, in the District of New Mexico.

        4.      Defendant Property is now, and during the pendency of this action will be, in the

jurisdiction of this Court.

                                     JURISDICTION AND VENUE

        5.      The United States District Court for the District of New Mexico has subject matter

jurisdiction under 28 U.S.C. §§ 1345, 1355(a) and 1356.

        6.      Venue for this civil forfeiture action is proper in this district pursuant to 28 U.S.C.

§§ 1355 and 1395, as acts or omissions giving rise to the forfeiture took place in this district and

the property is found in this district. Upon the filing of this complaint, the Defendant Currency

will be arrested by execution of a Warrant for Arrest In Rem in the District of New Mexico.



                                                  2
             Case 1:20-cv-01285 Document 1 Filed 12/11/20 Page 3 of 8




                                               FACTS

       7.      In 2012, the Federal Bureau of Investigation (“FBI”) began investigating

Guadalupe Alberto Prieto Sr. and Juarez Cartel operations. The Juarez Cartel smuggled bulk

marijuana from Mexico into the United States within the District of New Mexico. In 2015,

Guadalupe Alberto Prieto Sr. was charged in a Third Superseding Indictment with Conspiracy to

Import More Than 100 Kilograms of Marijuana, Possession With Intent to Distribute More Than

100 Kilograms of Marijuana, and two counts of Aiding and Abetting.

       8.      In 2017, the Drug Enforcement Administration (“DEA”) began investigating

Guadalupe Prieto, Jr. and targeting large-scale methamphetamine and cocaine trafficking in

Albuquerque, New Mexico. In June 2020, Guadalupe Prieto, Jr. was charged in a superseding

indictment with Conspiracy to Distribute 500 Grams of Cocaine.

       9.      Both Guadalupe Alberto Prieto Sr. and Guadalupe Prieto Jr. have prior felony

convictions for violations of federal and/or state laws in the United States.

       10.     Guadalupe Prieto Sr. is a previously-deported citizen and national of Mexico with

no lawful authority to enter or remain in the United States.

       11.     In June 2020, the FBI received information that Guadalupe Alberto Prieto Sr. and

Guadalupe Prieto, Jr. were staying on a remote ranch with no physical address.

       12.     On July 1, 2020, the FBI Violent Crimes Task Force, Safe Streets Gang Task Force,

and DEA executed a federal search warrant at the residence of Guadalupe Prieto Sr. and Guadalupe

Prieto Jr. located on Pajarito Mesa in Bernalillo County, New Mexico. Guadalupe Alberto Prieto

Sr. and Guadalupe Prieto Jr. were not found. The following were seized:

               Item 1, Marlin .22 cal. rifle SN:96403933,
               Item 2, FNH 9mm pistol SN:511MX53196,
               Item 3, Empty magazine for the FNH pistol,
               Item 7, Loose ammunition, cal. 9mm,
               Item 8, 12 gauge shotgun shells,
                                                 3
Case 1:20-cv-01285 Document 1 Filed 12/11/20 Page 4 of 8




 Item 9, small baggie of 31.6 grams of marijuana,
 Item 10, various caliber loose ammunition,
 Item 11, various caliber loose ammunition,
 Item 12, empty 9mm magazine,
 Item 14, scale box containing small plastic baggies,
 Item 16, Marlin .22 cal. rifle SN:11210732,
 Item 17, Winchester model 94, .30-30 cal. SN:4654402,
 Item 18, various cal. loose ammunition,
 Item 19, two .45 cal. pistol magazines, one empty one loaded,
 Item 20, various cal. loose ammunition,
 Item 21, ballistic body armor
 Item 22, Samsung cell phone,
 Item 23, Notebook,
 Item 24, IPhone 7 IMEI no.3534208712270,
 Item 25, Samsung cell phone model No. SM-B311V SN:A0000048152253,
 Item 26, Samsung cell phone model No. SM-B311V SN:A0000048D2D7D7,
 Item 27, Samsung cell phone model No. SM-B311V SN:A0000048FE501D,
 Item 28, various cal. loose ammunition,
 Item 29, $2,000.00 in U.S. currency,
 Item 30, IPhone SE IMEI No. 355799078023866,
 Items 32, Box of .22 cal. ammunition,
 Item 33, Loose round 5.7x28 cal.
 Item 34, Samsung Galaxy cell phone S6,
 Item 35, FNH pistol, 5.7x28 cal., SN:386342160,
 Item 36, Magazine loaded with 5.7x28 cal. ammunition,
 Item 37, Two magazine 5.7x28 cal.,
 Item 38, Iphone pink case model No. A1660, SN:BCGB3085A,
 Item 39, Two hand held radios,
 Item 1/B2, Ballistic body armor,
 Item 2/B2, 5 baggies of 78.8 grams of cocaine,
 Item 4/B2, Various magazines for pistols and assault rifles,
 Item 5/B2, Green bag of various cal. ammunition,
 Item 6/B2, Magazine loaded, .40 cal. ammunition,
 Item 7/Car, Three large zip lock bags of 217 grams of marijuana,
 Item 8/Basement, Winchester model 1200, 12 gauge shotgun SN:L1110263,
 Item 9/Basement, Remington model 742, 30-06 cal. rifle SN:A7003917,
 Item 9A/Basement Magazine loaded with 30-06 cal. ammunition,
 Item 9B/Basement, Weaver scope on 30-06 rifle SN:K4-1 USA,
 Item 9C/Basement, sling attached to 30-06 rifle,
 Item 10/Basement, various cal. loose ammunition,
 Item 11/Basement, Harrington & Richardson 410 cal. shotgun SN:A98249,
 Item 9, Small baggie of 31.6 grams of marijuana,
 Item 14, Scale box containing small plastic baggies,
 Item 2/B2, 5 baggies of 78.8 grams of cocaine, and
 Item 7/Car, Three large zip lock bags of 217 grams of marijuana.



                              4
             Case 1:20-cv-01285 Document 1 Filed 12/11/20 Page 5 of 8




       13.     The occupants of the residence include Rosa Maria Prieto, Leslie Prieto, and a

sixteen-year-old juvenile female. Rosa stated she had not seen her husband, Guadalupe Prieto Sr.,

in several years, but could not offer agents a logical explanation for the recently issued documents

in Guadalupe Prieto Sr.’s name that were located inside the residence. Rosa stated she had not

seen her son, Guadalupe Prieto Jr., but said that he sometimes came by the residence. Agents

located Guadalupe Prieto Jr.’s wallet and driver’s license inside the residence.

       14.     On July 13, 2020, Rosa Prieto contacted the FBI and said she wanted to file a claim

for the currency.

                                    FIRST CLAIM FOR RELIEF

       15.     The United States incorporates by reference the allegations in paragraphs 1 through

14 as though fully set forth.

       16.     Title 21, United States Code, Section 881(a)(6) subjects to forfeiture “[a]ll moneys,

negotiable instruments, securities, or other things of value furnished or intended to be furnished

by any person in exchange for a controlled substance or listed chemical in violation of this

subchapter, all proceeds traceable to such an exchange, and all moneys, negotiable instruments,

and securities used or intended to be used to facilitate any violation of this subchapter.”

       17.     Defendant Currency was furnished, or intended to be furnished, in exchange for a

controlled substance, or constitutes proceeds traceable to such an exchange, or was used or

intended to be used to facilitate a violation of the Controlled Substances Act and is thus subject to

forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6).

                                       SECOND CLAIM FOR RELIEF

       18.     The United States incorporates by reference the allegations in paragraphs 1 through

14 as though fully set forth.



                                                  5
             Case 1:20-cv-01285 Document 1 Filed 12/11/20 Page 6 of 8




       19.     18 U.S.C. § 924(d)(1) subjects to forfeiture any firearm or ammunition involved in

or used in any knowing violation of section 922(g).

       20.     Defendant Firearms and Ammunition are subject to arrest and forfeiture to plaintiff

under 18 U.S.C. § 924(d)(1) because the property was involved in or used in knowing violation of

18 U.S.C. § 922(g)(1) (Felon in Possession of a Firearm).

                                   THIRD CLAIM FOR RELIEF

       21.     The United States incorporates by reference the allegations in paragraphs 1 through

14 as though fully set forth.

       22.     18 U.S.C. § 924(d)(1) subjects to forfeiture any firearm or ammunition involved in

or used in any knowing violation of section 922(g).

       23.     Defendant Firearms and Ammunition are subject to arrest and forfeiture to plaintiff

under 18 U.S.C. § 924(d)(1) because the property was involved in or used in knowing violation of

18 U.S.C. § 922(g)(2) (Fugitive in Possession of a Firearm).

                                  FOURTH CLAIM FOR RELIEF


       24.     The United States incorporates by reference the allegations in paragraphs 1 through

14 as though fully set forth.

       25.     18 U.S.C. § 924(d)(1) subjects to forfeiture any firearm or ammunition involved in

or used in any knowing violation of section 922(g).

       26.     Defendant Firearms and Ammunition are subject to arrest and forfeiture to plaintiff

under 18 U.S.C. § 924(d)(1) because the property was involved in or used in knowing violation of

18 U.S.C. § 922(g)(5) (Alien in Possession of a Firearm).




                                                6
Case 1:20-cv-01285 Document 1 Filed 12/11/20 Page 7 of 8
             Case 1:20-cv-01285 Document 1 Filed 12/11/20 Page 8 of 8



                                 28 U.S.c.   § 1746 DECLARATION


       I am a Special Agent with the Federal Bureau of Investigation who has read the contents

of the Complaint for Forfeiture In Rem to which this Declaration is attached; and the statements

contained in the complaint are true to the best of my knowledge and belief.

       I declare under penalty of perjury and the laws of the United States of America that this

Declaration is true and correct, except as to matters stated on information and belief, and as to

those matters I believe them to be true.


       Dated: 11-[0-202.0
                                              Bryan . Acee, Special Agent
                                              Federal Bureau of Investigation




                                                 8
Case 1:20-cv-01285 Document 1-1 Filed 12/11/20 Page 1 of 1
